UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended December 31, 2011 o TRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transaction period from to Commission File No. 000-31199 U.S. RARE EARTHS, INC. (Formerly Colorado Rare Earths, Inc.) (Exact Name of Issuer as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 12 Gunnebo Drive, Lonoke, Arkansas (Address of principal executive offices) (zip code) (501) 676-2994 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12 (b) of the Exchange Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: Common (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o
